Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui US 20160366632 in view of Chen US 20210168646

1. A method, comprising: 
generating, by first network equipment comprising a processor, first route data representative of a first route for packet data of a network (Cui: [0047-0048] - generate and maintain a transmission point condition table comprising backhaul and transmission point data, network graph data, and user equipment data…); 
receiving, by the first network equipment from second network equipment, second route data representative of a second route for the packet data of the network; and in response to (Cui: [0047-0048] - Before, during, and after the network controller generates the transmission point condition table (in the form of a data structure), the network controller 214 can analyze and/or evaluate the transmission point conditions to make a determination of the most efficient path from the user equipment to the macrocell 204 210 212. The network controller 214 can also receive operator policy data, wherein the operator policy data can comprise rules and procedures that facilitate efficient data transmission), 
selecting, by the first network equipment, a route from the first route data or the second route data, resulting in selected route data (Cui: [0031, 0034, 0037, 0047-0048] - controllers can make a decision on route optimization based on a combination of the network condition table, backhaul network graph data, user equipment data, and/or operator policy data); and   
Chen further teaches in response to selecting the route, generating, by the first network equipment, a data structure to be associated with the selected route data representative of the selected route, wherein the data structure comprises routing cost metric data representative of a routing cost metric and logical channel identification data representative of an egress logical channel associated with the selected route (Chen: fig. 11, [0084-0087]) in order to choose the next hop with lowest weight [0086]
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to include the above recited limitation into the Chi’s invention in order to choose the next hop with lowest weight [0086], as taught by Chen

(Cui: [0048], Chen: fig. 11)

3. The method of claim 2, wherein the second network equipment is a centralized donor node device (Chen: fig. 2-11, [0031]) 
	
4. The method of claim 1, wherein the second route data is received via a control plane signal between the first network equipment and the second network equipment (Chen: fig. 2-11, [0031])

5. The method of claim 4, wherein the control plane signal comprises radio resource control message data representative of a radio resource control message (Chen: fig. 2-11, [0031])

6. The method of claim 1, wherein the selecting the route is based on a cost metric associated with the second route (Cui: [0031, 0034, 0037, 0044], Chen: fig. 11) 

7. The method of claim 1, wherein the second route data comprises flag data representative of a cost metric, associated with the second route, to assist in route selection (Cui: [0031, 0037, 0044] threshold/load, Chen: fig. 11) 

26. The system of claim 21, wherein the operations further comprise: in response to a link failure between first network equipment of the network and second network equipment of the network, Cui: [0031, 0037], Chen: fig. 11 [0084-0087])

27.  The system of claim 21, wherein the operations further comprise: in response to a link failure between first network equipment of the network and second network equipment of the network, selecting redundant routing data that comprises the first route data (Cui: [0031, 0037], Chen: fig. 11 [0084-0087])

31. The non-transitory machine-readable medium of claim 28, wherein a cost metric value is associated with pre-emption data representative of a weight to be given to the second route data (Cui: [0031, 0037], Chen: fig. 11 [0084-0087])

32. The non-transitory machine-readable medium of claim 28, wherein the operations further comprise: in response to receiving the second route data, determining a conflict between the second route data and the first route data (Cui: [0031, 0037], Chen: fig. 11 [0084-0087])

33.  The non-transitory machine-readable medium of claim 28, wherein the operations further comprise: in response to a network link failure, generating redundant data representative of a copy of the first route data or the second route data (Cui: [0031, 0037], Chen: fig. 11 [0084-0087])

Regarding claims 21-25, 28-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “system” & “non-.

Response to Amendment
Applicant's arguments with respect to claim(s) 1-7, 21-33 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
  	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415